NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



KATHLEEN LIEBRECHT,                            )
                                               )
              Appellant,                       )
                                               )
v.                                             )          Case No. 2D15-2489
                                               )
THOMAS LIEBRECHT,                              )
                                               )
              Appellee.                        )
                                               )

Opinion filed December 30, 2016.

Appeal from the Circuit Court for
Hillsborough County; Nick Nazaretian,
Judge.

Woodrow M. Melvin, Jr., of Woodrow "Mac"
Melvin, Jr., P.A., Miami, for Appellant.

Lorena L. Kiely, Tampa, for Appellee.


VILLANTI, Chief Judge.


              We affirm the trial court's order on the supplemental petition for

modification of final judgment of dissolution filed by Kathleen Liebrecht (the Wife) and

on the counterpetition filed by Thomas Liebrecht (the Husband); however, we agree

with the Wife that the trial court's factual finding that she engaged in "alienation tactics"

concerning the parties' children is not supported by any evidence in the record.
Therefore, on remand, the trial court shall strike that factual finding from the order. In all

other respects, the order is affirmed.

              Affirmed, but remanded with instructions.


KHOUZAM and BADALAMENTI, JJ., Concur.




                                            -2-